Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 and 3 – 21 have been examined. Claim 2 has been canceled by Applicant.

Allowable Subject Matter
Claims 1 and 3 – 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Lee (9,229,453) discloses an autonomous vehicle similar to the instant invention; however Lee, either alone or in combination, neither discloses nor suggests a system for controlling a vehicle by autonomously navigating the vehicle, comprising a brake actuator, a throttle actuator, and a steering actuator, (in regard to claims 1 and 16) wherein the brake actuator, the throttle actuator, and the steering actuator are configured to allow a driver of the vehicle to sit in a driver's seat of the vehicle and operate the brake pedal, the gas pedal, and the steering wheel while the brake actuator, the throttle actuator, and the steering actuator are installed, and (in regard to claim 9) wherein creating a defined route using a human machine interface during a route-training mode, wherein the human machine interface is configured to receive user input, and wherein the defined route is based on movement of the vehicle during the route-training mode and the user input. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618